Citation Nr: 0620986	
Decision Date: 07/18/06    Archive Date: 07/26/06	

DOCKET NO.  98-18 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to January 
1993.  

The present appeal arises before the Board of Veterans' 
Appeals (Board) on appeal of a May 1998 rating decision in 
which the RO confirmed a 10 percent rating for the veteran's 
service-connected residuals of a low back injury.  The 
veteran filed a notice of disagreement (NOD) in June 1998, 
and the RO issued a statement of the case (SOC) in August 
1998.  The veteran testified before a hearing officer at the 
VARO in Buffalo in September 1998.  He filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in October 1998.  

In a June 1999 rating decision the RO increased the veteran's 
disability rating for residuals of a low back injury from 10 
percent to 20 percent, effective from July 30, 1997.  
However, as a higher evaluation for the condition at issue is 
available and the veteran is presumed to be seeking the 
maximum available benefit for his disability, his claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

In April 2000, the Board remanded the veteran's claim to the 
RO for additional development.  In November 2001, the veteran 
testified during a hearing before RO personnel; a transcript 
of that hearing is of record.  

In a January 2004 decision, the Board again remanded the 
veteran's claim to the RO for additional development.  The RO 
continued the 20 percent disability evaluation (as reflected 
in a October 2005 supplemental SOC (SSOC)) and returned the 
matter to the Board for further appellate consideration.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Prior to September 26, 2003, the medical evidence 
pertinent to the claim reflects significant complaints of low 
back pain, but with spasms rarely appreciated and notations 
that the veteran retained approximately 50 percent of normal 
range of motion, diagnostic testing failed to disclose an 
organic basis for the veteran's complaints, and no 
appreciable neurological pathology, muscle atrophy, 
incoordination, loss of strength was shown.

3.  Since September 26, 2003, an October 2004 examination 
revealed forward flexion of the lumbar spine to 30 degrees, 
with pain; no physician has indicated that it is possible to 
differentiate between the symptoms attributable to service-
connected and nonservice- connected disability (chronic pain 
syndrome).  .


CONCLUSIONS OF LAW

1.  For the period prior to September 26, 2003, a rating in 
excess of 20 percent for residuals of a low back injury are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5295 (as in effect prior to 
September 26, 2003).

2.  Affording the veteran the benefit of the doubt, the 
criteria for a 40 percent, but no higher, rating for 
residuals of a low back injury, from September 26, 2003, are 
met.  .  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71, 4.71a, and General Rating Formula (for renumbered 
Diagnostic Codes 5235-5243) (as in effect since September 26, 
2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal.  

Although the appeal derives from a rating that preceded the 
VCAA by a number of years, an RO post-rating notice letter of 
March 2004notified the veteran and his representative of what 
was needed to substantiate the claim for a higher rating:  
evidence that showed that his disability had increased in 
severity.  Thereafter, they were afforded the opportunities 
to respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the March 2004 and September 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the January 
2002 and March 2004 letters, the RO also informed the veteran 
as to the medical record being sought on his behalf as well 
as all records already obtained. In the March 2004 and 
September 2004 letters, the RO fully notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies; requested that the veteran to identify and 
provide the necessary releases for any medical providers from 
whom he wanted the RO obtain and consider evidence; and 
invited the veteran to submit any additional evidence in 
support of his claim.  The letters also specified that the 
veteran should send in any medical records he had that 
demonstrated he had the conditions he was claiming as well as 
medical evidence of a relationship between the claimed 
disorder and military service as well as any treatment 
records since discharge.  The RO indicated that it would 
obtain any private medical records for which sufficient 
information and authorization was furnished; and that the RO 
would also obtain an pertinent VA records if the veteran 
identified the date(s) and place(s) of treatment.  The March 
2004 letter specified that the veteran should send in all 
evidence that he may have pertinent to the claim on appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  As 
indicated above, Pelegrini's four content of notice 
requirements clearly have been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  
In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the May 1998 rating action on appeal.  However, such makes 
sense, inasmuch as the VCAA was enacted more than three years 
after the rating decision on appeal.  Moreover, the Board 
finds that any delay in issuing section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudications, in that the claim 
was fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In this regard, as indicated above, in the March and 
September 2004 notice letters, the RO more fully advised the 
veteran of VA's responsibilities to notify and assist him in 
his claim.  The letters notified the veteran what was needed 
to substantiate his claim and also identified the evidence 
that had been considered with respect to the claim.  The RO 
considered additional evidence, and the veteran was afforded 
opportunities to provide information and/or evidence in 
support of the claim before the RO readjudicated the 
veteran's claim on the basis of all the evidence of record in 
October 2005 (as reflected in that SSOC).  In response to 
these documents, the veteran has not identified any medical 
treatment providers from whom he wanted the RO to obtain 
records.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOCs, 
which suffices for Dingess/Hartman.  While the Court also 
stated that, in claims arising out of an original claim for 
service connection, VA notice must include information 
regarding the effective date that may be assigned, and such 
notice has not explicitly been provided in this case, on 
these facts, such omission is harmless.  Id.  In adjudicating 
the claim for a higher initial rating, the Board is 
considering (as the RO has considered) all time periods since 
the effective date of the grant of service connection (which 
would, by implication, involve a consideration of effective 
date for any higher rating granted). Moreover, as the Board's 
decision herein assigns a higher rating effective date the 
date of a change in rating criteria that supports such higher 
rating, there is no possibility of prejudice to the appellant 
under the notice requirements of Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any of the claims 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are VA and 
private treatment records.  The veteran has been afforded 
several VA examinations in connection with his claims, and 
the reports of those examinations are associated with the 
claims file.  Significantly, neither the veteran or his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim for service connection that needs to 
be obtained.  There also is no basis to further develop the 
record to create any additional evidence to be considered in 
connection with the claim.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  


II.  Factual Background

Historically, in an April 1993 rating decision, the RO 
established service connection and assigned an initial 
noncompensable rating for  post-traumatic low back strain 
(pursuant to Diagnostic Code 5295), effective January 6, 
1993. Subsequently, the RO assigned a 10 percent rating from 
October 1, 1996.   The present appeal stems from a claim, 
received by the RO on July 30, 1997, for an increased rating 
for the low back disability.  The RO increased the rating to 
20 percent (under Diagnostic Code 5292), effective from July 
30, 1997, pursuant to a June 1999 rating. 

In a March 1997 letter, a private physician noted that the 
veteran underwent neurodiagnostic testing in the form of 
electromyography and nerve conduction studies, which were 
essentially normal.  However, increased insertional activity 
in the one to two plus positive ways of fibrillation 
potentials was noted in the 2 or 3 muscles of either lower 
extremities supplied in common by the S1 root, which is often 
seen in nerve disorders but not specific for denervation 
being seen in myopathic or other disorders as well.  
Impression was EMG and nerve conduction studies showed some 
evidence of probable S1 radiculopathy on either side.  

The veteran was afforded a VA examination in September 1997.  
Physical examination revealed that he was well developed and 
nourished and able to walk on his heels.  He stated that he 
was unable to walk on his toes however.  He was reluctant to 
perform range of motion studies, but, with encouragement, he 
was able to flex at the waist to 45 degrees and extend to 
30 degrees.  Lateral bending was to 20 degrees to the right 
and 20 degrees to the left.  The veteran stated that he was 
unable to rotate his back at all.  Deep tendon reflexes in 
the lower extremities were active and equal on each side.  He 
stated he was unable to extend the extensors of the great 
toes.  He claimed complete dullness on the dorsal aspect of 
both feet and also stated that he was unable to straighten 
either knee while in the sitting position.  Each calf 
measured 15 inches.  X-rays on October 20, 1993 revealed 
normal lumbar spine.  The examiner diagnosed post-traumatic 
strain of the lumbosacral spine and chronic pain syndrome not 
related to any organic pathology.  

The veteran was afforded another examination in November 
1997.  On physical examination, he was described as well 
developed and well nourished and able to walk on his heels.  
He stated he was unable to walk on his toes.  He stated he 
was unable to flex the waist, but, with encouragement, he was 
able to flex to 45 degrees and extend to 30 degrees.  Lateral 
bending was to 20 degrees to the right and 20 degrees to the 
left.  He stated he was totally unable to rotate his back, 
his lower back.  He needed direction.  Deep tendon reflexes 
in the lower extremities were active and equal in each side.  
He stated he was unable to extend the extensors of his great 
toes and there was a subject dullness in the dorsal aspect of 
both feet.  The examiner noted that it was his opinion that 
the history and physical findings were not felt to be 
convincing and noted that his diagnosis remained the same:   
post-traumatic strain of the lumbosacral spine and chronic 
pain syndrome not related to any organic pathology.  The 
examiner ordered an MRI.  

An MRI was afforded in December 1997.  It was negative for 
spinal canal stenosis and there was no evidence of abnormal 
mass effect over the thecal sac.  The examiner noted that he 
did not feel that the majority of the patient's symptoms or 
physical findings were of a convincing nature and the 
examiner did not feel that the vast majority of the findings 
were due to any service-connected trauma.  Final diagnosis 
was post-traumatic strain of the lumbosacral spine without 
any significant organic pathology.  

Outpatient treatment records dated in September 1998 note 
that the veteran reported limited range of motion secondary 
to pain in the neck without spasms and no lymphadenopathy and 
no thyromegaly and limited range of motion secondary to pain 
in the lumbar spine.  Examination revealed no visible 
abnormalities of the back and no spasms.  Limited range of 
motion secondary to pain was reported in the lumbar back 
also.  The veteran was unable to perform straight leg raises 
secondary to pain.  Deep tendon reflexes were brisk.  The 
assessment included chronic neck and back pain.  

October 1998 outpatient treatment records show cervical spine 
range of motion within normal limits.  The lumbosacral spine 
was tender at L4-L5, S1 of the spine.  Straight leg reflexes 
were to 45 degrees.  He was positive for low back pain.  
Assessment diagnosis was chronic lower back pain--central 
disc herniation L5 - S1.  

The veteran was afforded another VA examination in April 
1999.  On physical examination of the lumbosacral spine, the 
examiner noted that he ambulated into the examination room 
with an antalgic gait, good heel to toe progression.  There 
was no fixed deformity in the lumbosacral area.  There was no 
atrophy of the paraspinal muscles and no swelling.  Palpation 
revealed pain in the L5-L4 area, bilaterally, not 
specifically localized.  Range of motion of the lumbosacral 
spine was:  Flexion was to 45 degrees (with much coaxing 
because the patient said he was in a lot of pain), extension 
was performed to 15 degrees, again with a lot of verbal cues 
and coaxing, because the patient again stated he was in a lot 
of pain.  Right lateral bending was performed to 20 degrees 
and left lateral bending to 20 degrees.  Rotation to the 
right was to 35 degrees and rotation to the left was to 35 
degrees.  The veteran stated that he wasn't able to perform 
full active range of motion or allow the examiner to proceed 
with passively reaching full range of motion without 
manifesting signs of pain.  He was able to walk on his heels 
and toes with difficulty due to manifestations of pain.  He 
also presented with neck pain which he stated he started 
having following the motor vehicle accident; however, the 
examiner reviewed the C-file and there was no mention of neck 
pain complaint in all the hospitalization records.  However, 
no pain was associated with the active range of motion 
performed.  There was no atrophy of the paraspinal muscles of 
the neck.  There was no fixed deformity.  Final diagnosis was 
post-traumatic strain of the lumbosacral spine, chronic pain 
syndrome of unknown etiology.  

On VA peripheral nerves examination in April 1999, the 
veteran complained of numbness without tingling sensation.  
He complained of numbness of all the fingers on both hands 
without tingling.  Cranial nerves II to XII were intact.  
Sensory examination revealed intact to its sensation to light 
touch, pinprick, deep pain, proprioception and position 
sense.  On motor examination, passive range of motion was 
full throughout the bilateral upper and lower limbs.  Manual 
muscle testing was all 5 by 5, bilaterally.  Reflexes were 
two plus and symmetric.  Special tests were negative, 
bilaterally.  The examiner provided that all the nerve roots 
and peripheral branches tested were all intact.  Following 
completion of EMG and nerve conduction velocity study, there 
was no evidence of cervical or lumbar radiculopathy.  Final 
diagnosis, chronic pain syndrome of unknown etiology still 
stands due to no evidence of any abnormality shown in the EMG 
studies.  

The veteran was afforded another VA examination in November 
2000.  On physical examination he ambulated to the 
examination room with an antalgic gait.  He had good heel to 
toe progression.  There was no fixed deformity of the 
lumbosacral spine and there was no abnormality of the 
paraspinal muscles and there was no partial abnormalities.  
Palpation produced pain at the L4, L5, and S1 vertebral body 
regions.  There was no specific radiating pain to the 
buttocks.  Range of motion of the lumbosacral spine was as 
follows.  Flexion was performed to 45 degrees with much 
coaxing because the patient stated he was in a lot of pain.  
Extension was to 15 degrees.  Again the veteran reported that 
he had a lot of pain and this was associated with verbal cues 
and coaxing.  Right lateral flexion was to 20 degrees.  Left 
lateral flexion was also to 20 degrees.  Rotation to the 
right and left were to 25 degrees.  The veteran stated that 
he was unable to perform full range of motion.  There were no 
spasms in the back.  The examiner noted that during the 
examination there was no incoordination.  The examiner also 
reported normal range of motion for flexion is 80 degrees.  
Normal full extension was to 25 degrees.  Right lateral 
flexion was 25 degrees.  Normal for left lateral flexion is 
35 degrees.  Rotation to the right, normal is 45 degrees.  
Rotation to left, normal is 45 degrees.  He was able to walk 
on his heels and toes with difficulty due to low back pain 
and spasms.  He was able to come to the erect position 
unassisted after each range of motion maneuver.  

Neurological examination revealed he was alert and oriented 
times three.  Sensory examination revealed that he was 
grossly intact sensation to light touch and pinprick 
sensation as well as proprioception.  Motor examination, 
passive range of motion, full and normal.  Muscle strength 
was 5/5, bilaterally.  Muscle strength reflex is two plus and 
symmetric in bilateral patellar and Achilles tendons.  
Abdominal reflexes were intact in all four quadrants.  The 
examiner reviewed the MRI test which showed a small herniated 
nucleus pulposus at L5 - S1.  During the examination, there 
was evidence of pain on range of motion as manifested by the 
patient.  However there was no weakness or excess 
fatigability or incoordination noted in the lower back.  The 
examiner also commented that pain is a subjective symptom.  
The veteran stated that due to his low back condition he is 
unable to participate in everyday activities for a meaningful 
job.  He stated he cannot stand or sit for any time.  He 
cannot run or play sports.  The impression was MRI studies of 
the lumbosacral spine performed, showed normal appearance in 
the intervertebral discs, thecal sacs and neural foramina at 
multiple levels with smaller posterior central disc 
protrusion at L5 - S1 causing indentation of the anterior 
epidural fat with no evidence of compression effect over the 
thecal sac.  It was the examiner's opinion that the patient's 
condition was not due to any organic pathology in the 
lumbosacral spine.  The examiner also commented that "normal 
individuals" have 30 to 40 percent disc herniation present 
with MRI imaging studies.  

In February 2000 the veteran was afforded another 
neurological examination.  At that time he had allegedly been 
shot with a pistol into the lateral aspect of his left leg on 
or about December 12, 1999.  He reported severe pain in his 
left leg radiating down from below the knee into the lateral 
dorsal aspect of his left foot.  He had left footdrop which 
causes his left foot to flop when he walked or tried to run.  
The examination revealed evidence of a sensory loss in a 
pattern of the left peroneal sensory distribution over the 
top of the left foot.  He had intact sensation on the plantar 
surface of the left foot and over the lateral portion of the 
left heel.  There was a 4 by 5 weakness in the left extensor 
hallucis longus.  The left tibialis anterior also 
demonstrated some weakness.  The left peroneus longus muscle 
had a 3.5/5 strength.  Ankle jerk was reduced on the left and 
normal on the right side.  The examiner noted a hypopigmented 
area, which the veteran said was the site of the bullet 
entry, is on the lateral aspect of his leg just below the 
fibula.  

The veteran was afforded a complete series of spine X-rays in 
February 2001.  Impression was lumbosacral spine series 
without evidence of acute abnormality.  Two transitional 
vertebrae were noted at S2 on the right.  AP view of the 
pelvis demonstrated the pelvic ring to be maintained.  The 
radiologist noted that the sacrum did not appear to exhibit 
any acute abnormalities.  However, there does appear to be a 
transitional vertebra noted which appeared to involve S2.  
The examiner also commented that there did appear to be 
findings present suspect for an element of pseudo 
articulation present.  There also appeared to be evidence of 
early degenerative change on the lateral aspects of the right 
hip.  That was evidenced by subcondral cyst formation.  The 
heights of the vertebral bodies, disc spaces and alignment 
appear to be maintained.  The face joints were normal.  No 
paravertebral pathology was identified. The radiologist made 
an incidental note of spina bifida occulta at the L5 - S1 
level, and noted that physiological calcifications were felt 
to represent phleboliths noted in the left pelvis.  

In September 2002, the veteran reported for a follow-up visit 
for chronic neck and back pain.  The back showed a flattened 
lumbar curve.  His spine was not tender, and neither back nor 
neck spasms were appreciated.  

The veteran was seen in March 2003 with complaints of neck 
and back pain.  Assessment was chronic low back pain, most 
likely chronic muscle strain.  Hydrocodone continued to be 
prescribed.  

The veteran was afforded another VA examination in December 
2002.  He reported flare-ups of his cervical spine 
approximately twice a month lasting 2 to 3 days.  His neck 
would get worse at which time he estimated he was 50 to 75 
percent of his normal self.  He denied any significant 
complete loss of bladder or bowel troubles.  He would 
periodically dribble but no complete loss of bladder control.  
He used a cane for ambulation.  Functional assessment was 
that his walking was somewhat limited and it was noted that 
he was not working at that time.  Objectively, he walked with 
a slow gait using a cane.  He had a slight limp and smelled 
of alcohol.  

The veteran was afforded another VA examination in October 
2004.  The examiner reviewed the claims file and took a 
detailed history of the veteran's complaints.  He reported 
complaints of low back pain that radiated down both legs.  He 
also had a history of cervical neck pain and also has chronic 
pain syndrome that he described as neck, mid back and low 
back pain throughout his back.  His treatment continued to be 
Lortab and Soma muscle relaxant with slight help.  Flare-ups-
-the veteran reported that in addition to his normal everyday 
pain that he has he has flare-ups averaging 2 to 3 times a 
week approximately two days long during which time he has 
further pain and limitation above his normal pain.  He 
estimated that he has 50 percent of his normal self during 
his flare-ups.  He denied ever having been told to stay in 
bed in the prior year.  He denied bowel or bladder total 
incontinence.  He did use a cane periodically but it didn't 
help to any great degree.  He had a history of having to use 
a TENS unit and back brace, but did not use them anymore 
because they did not help.  He could walk approximately 10 to 
15 minutes.  

On examination, the veteran walked with a minimal limp and 
antalgic gait.  On the back examination he was able to get up 
from a chair and stand erect.  His lumbosacral spine showed 
no abnormality of color, deformity, swelling or atrophy.  
Palpation of the lumbosacral spine as he stands erect showed 
no abnormality or temperature.  Crepitus.  Or swelling.  
There was tenderness to the paravertebral muscles.  There was 
no active spasm as they conducted the initial examination.  
On range of motion the lumbosacral spine was able to flex to 
30 degrees with pain from 20 to 30 degrees.  Pain was noted 
as he grimaced.  Extension was to 15 degrees with pain from 
10 to 15 degrees.  Left and right side bend 20 degrees with 
pain from 10 to 20 degrees.  Left and right rotation 25 
degrees with pain from 15 to 20 degrees.  The examiner noted 
the veteran repetitively flexed and extended his back testing 
for pain, weakness and fatigability and incoordination and 
was the same range of motion with the same pattern being 
elicited after repetitive exercises.  Again pain was noted by 
grimacing and the patient mentioned that it was painful.  

On neurological examination, the veteran got up on his 
tiptoes and on his heels.  He was able to elevate his heels 
and elevate his tiptoes with some effort.  In the sitting 
position his straight leg raises were to 90 degrees 
bilaterally.  Sensory to light touch showed decreased 
sensation of the left and right inner feet. Reflexes, 
bilateral knees and ankles, were two plus.  Hip flexors and 
extenders, knee flexors and extenders, ankle-foot 
dorsiflexors, plantar flexors, big toe extenders, foot 
everters were all 4 to 5 strength, grossly normal.  As they 
were conducting the muscle testing primarily on the left 
side, this reproduced and aggravated back pain starting 
there, and there was spasm.  As the veteran was palpated 
afterwards there was some spasm to the left paravertebral 
muscles.  The examiner stated he was not exactly sure what is 
meant by chronic pain syndrome and how it relates to the 
veteran.  However, he opined that, given the  low back pain 
and condition, the chronic pain syndrome involving his low 
back area and various overlapping symptoms, he was unable 
differentiate between the two.  .  

III.  Analysis

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the  
disability more closely approximates the criteria for the  
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the  evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

At the outset, the Board notes that, effective September 26, 
2003, that portion of the rating schedule for evaluation of 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  As there is 
no indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. at 9; DeSousa v. Gober, 10 Vet. App. 
at 467.  See also VAOPGCPREC  3-2000 (2000) and 7-2003 
(2003).  The retroactive reach of the revised regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.   

As the RO has considered both the former and revised 
criteria, and furnished the veteran with notice of the 
revised criteria in the October 2005 SSOC, there is no due  
process bar to the Board in also considering the former and 
revised criteria, as applicable.  

Under the version of the rating schedule in effect prior to 
September 26, 2003, the appellant's disability was rated 
under Diagnostic Code 5292 for (limitation of motion for the 
lumbar spine.  Under this diagnostic code, a 10 percent 
rating is warranted for slight impairment, a 20 percent 
rating for moderate impairment, and a 40 percent rating for 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

Under the former and revised criteria, the terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6. 

Under the former and revised criteria, the Board when 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
rating based on functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  These provisions are 
for consideration in connection with diagnostic codes 
predicated on limitation of motion.
Alternatively, prior to September 26, 2003, former Diagnostic 
Code 5295 provided for assignment of a 10 percent rating for 
characteristic pain on motion.  A 20 percent rating is 
warranted for muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  A maximum 40 percent rating is warranted for 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Considering the pertinent evidence in light of the criteria 
of former Diagnostic Codes 5292 and 5295 (as in effect prior 
to September 26, 2003), the Board finds that no higher rating 
than 20 percent is assignable.  Pertinent to this time frame, 
the veteran had periodic VA examinations from September 1997 
to December 2002; however, spasms were rarely appreciated in 
a clinical setting and no examination revealed listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the foregoing with abnormal mobility on forced motion.  As 
regards limited motion, the examiners consistently noted that 
the appellant retained approximately 50 percent of normal 
range of motion.  Despite that the veteran complained of 
pain, the Board observes that diagnostic testing such as X-
rays of September 1997, MRI of December 1997, April 1999 
peripheral nerves examination and February 2001 X-rays failed 
to disclose an organic basis for the veteran's complaints.  
The foregoing together with the absence of any appreciable 
neurological pathology, muscle atrophy, incoordination, loss 
of strength demonstrates that no more than the 20 percent 
rating assigned for the period prior to September 26, 2003 is 
warranted.

Effective September 26, 2003, musculoskeletal disabilities of 
the spine (to include lumbosacral strain) are rated under the 
criteria of a General Rating Formula for Diseases and 
Injuries of the Spine.  That criteria provides, as follows:  
A rating of 10 percent is assignable  for forward  flexion of 
the thoracolumbar spine greater than 60 degrees  but not 
greater than 85 degrees; or, combined range of motion  for 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; muscle spasm or guarding, or 
localized tenderness not resulting in abnormal gait or  
abnormal spinal contour.  A rating of 20 percent is 
assignable for forward motion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A rating of 40 percent is assignable  for forward 
flexion of the  thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 
rating of 50 percent is assignable or unfavorable ankylosis 
of the entire  thoracolumbar spine.  A rating of 100 percent 
is awarded for  unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).  Under the revised rating schedule, normal range of 
motion of the thoracolumbar spine is as follows:  flexion to 
90 degrees,  extension to 30 degrees, lateral flexion 30 
degrees bilaterally, and rotation 30 degrees bilaterally.  38 
C.F.R. § 4.71a, Plate V (2005). 

Pertinent evidence since September 26, 2003 consists of an 
October 2004 VA examination, reflecting forward flexion of 
the lumbar spine limited to 30 degrees; such finding warrants 
a  40 percent rating under the revised criteria.  While the 
veteran also has been diagnosed with chronic pain syndrome, 
no physician indicated that what portion of the veteran's 
symptoms-pain and resulting functional loss, to include 
limited motion-is  attributable to nonservice-connected and 
service-connected conditions, or whether such distinction is 
even possible; indeed the October 2004 examiner specifically 
noted  that he was unable to do so.  Under these 
circumstances, the reasonable doubt doctrine mandates that 
all signs and symptoms be attributed to the veteran's 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 U.S.C.A. § 3.102 (2005).  Since the first 
and only examination of the veteran occurred nearly one year 
after the change in rating criteria, the Board also affords 
the veteran the benefit of the doubt on the question of when 
the revised criteria were first met.

While the aforementioned discussion makes clear that, 
affording the veteran the benefit of the doubt, that the 
criteria for a 40 percent rating for the service-connected 
low back disability has been met since the September 26, 2003 
effective date of the change in rating criteria for 
evaluating that disability, , the disability is not shown to 
result in any manifestations that would warrant the 
assignment of any higher rating under any pertinent provision 
of VA's Rating Schedule.  As noted above, under the revised 
criteria, a higher rating for the veteran's disability is 
only assignable on a showing of ankylosis (defined as s 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992)).  However, all times pertinent to the 
appeal, the veteran has been able to accomplish some range of 
back motion, even with pain.  Accordingly, no ankylosis, or 
disability comparable to ankylosis, is shown.  

For all the foregoing reasons, the Board concludes that a 40 
percent, but no higher rating, for low back disability is 
warranted from September 26, 2003.   



ORDER

A rating in excess of 20 percent for residuals of a low back 
injury, for the period from October 30, 1997 through 
September 25, 2003, is denied.

A 40 percent rating for residuals of a low back injury, from 
September 26, 2003, is granted,  subject to the legal 
authority governing the payment of monetary benefits. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


